         Case 3:20-cv-30041-MGM Document 1 Filed 03/09/20 Page 1 of 14



                        UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS
                                 WESTERN DIVISION
______________________________
ROBERTO PEREZ,                 :
      Plaintiff                :
                               :
v                              :
                               :     CIVIL ACTION NO.:
JOHN WADJULA,                  :
IGOR BASOVSKIY, and            :
CITY OF SPRINGFIELD            :
      Defendants              :

                            COMPLAINT AND JURY DEMAND

       NOW COMES the Plaintiff, Roberto Perez, by and through undersigned counsel, and for

his Complaint against John Wadjula, Igor Basovskiy, and City of Springfield, states as follows:

                                           PARTIES

   1. The Plaintiff, Roberto Perez (“Mr. Perez”), is a natural person residing in Springfield,

       Hampden County, Massachusetts.

   2. The Defendant, John Wadjula (“Wadjula”), is a natural person and resident of the

       Commonwealth of Massachusetts. At all times relevant to this Complaint, Wadjula was

       employed by the City of Springfield as a police officer.

   3. The Defendant, Igor Basovskiy (“Basovskiy”) is a natural person and resident of the

       Commonwealth of Massachusetts. At all times relevant to this Complaint, Basovskiy was

       employed by the City of Springfield as a police officer.

   4. The Defendant, City of Springfield (“the City”), is municipal entity with a principal place

       of business located at 130 Pearl Street, Springfield, Hampden County, Massachusetts. At




                                             Page 1 of 14
     Case 3:20-cv-30041-MGM Document 1 Filed 03/09/20 Page 2 of 14



   all times relevant to this Complaint, the City maintained and operated the City of

   Springfield Police Department and its employees.

                                 JURISDICTION AND VENUE

5. The court has jurisdiction over this action pursuant to 42 U.S.C. §1983, which gives the

   district court jurisdiction over all civil actions arising from violations of rights guaranteed

   by the Fourth, Fifth and Fourteenth Amendments to the United States Constitution.

6. This court also has subject matter jurisdiction over this action pursuant to 28 U.S.C.

   §1331 and §1343 which gives the district court jurisdiction over all civil actions arising

   under the Constitution, laws, and treaties of the United States.

7. This court also has supplemental jurisdiction over the Plaintiff’s state law claims,

   pursuant to 28 U.S.C. §1367.

8. Pursuant to 28 U.S.C. §1391(b), venue is proper because a substantial part of the events

   giving rise to this action occurred in this district.

                                   FACTUAL ALLEGATIONS

9. On or about January 20, 2019, the Defendants, Wadjula and Basovskiy, were dispatched

   to an apartment unit located at 41 Layzon Brothers Road, Indian Orchard, Massachusetts,

   for a reported domestic disturbance.

10. Upon arriving at 41 Layzon Brothers Road, the Defendants, Wadjula and Basovskiy,

   observed Mr. Perez standing outside the apartment’s rear door.

11. The Defendants, Wadjula and Basovskiy, demanded Mr. Perez to show them his hands.

12. Mr. Perez, who was holding his cell phone at the time, complied with the Defendants

   Wadjula and Basovskiy’s’ demand, by raising his hands above his head.




                                            Page 2 of 14
     Case 3:20-cv-30041-MGM Document 1 Filed 03/09/20 Page 3 of 14



13. Despite Mr. Perez’ compliance with their demands, the Defendants Wadjula and

   Basovskiy drew their firearms and pointed them at Mr. Perez.

14. Upon observing the Defendants, Wadjula and Basovskiy pointing their firearms at him,

   Mr. Perez feared for his life and turned his back to the Defendants.

15. The Defendants, Wadjula and Basovskiy then discharged their firearms at Mr. Perez,

   expending between eight and eleven rounds.

16. Mr. Perez collapsed to the ground, having been struck by two bullets - one which

   penetrated his buttock and the other which penetrated his lower back.

17. While Mr. Perez lay on ground bleeding from his gunshot wounds, the Defendants,

   Wadjula and Basovskiy handcuffed and arrested him.

18. In an effort to justify their use of deadly force, the Defendants, Wadjula and Basovskiy

   conducted an exhaustive search of Mr. Perez’s body and the Layzon Brothers Road

   property, but did not find a firearm or other dangerous weapon or object.

19. At no time relevant to this complaint, did Mr. Perez have a firearm or other dangerous

   weapon in his possession, nor did he possess any other object which a reasonable police

   officer would perceive to be a firearm or dangerous weapon.

20. After being shot and placed under arrest by the Defendants, Wadjula and Basovkiy, Mr.

   Perez was transported to the Baystate Medical Center Emergency Department where he

   was treated for his injuries and wounds.

21. A chest X-ray showed a round metallic object in the area of Mr. Perez’ right eighth rib,

   but images from subsequent CT scans did not reveal any other retained bullet fragments.

22. Mr. Perez’s gunshot wounds were packed, he was prescribed antibiotics, and he was

   recommended to obtain daily wound care.



                                          Page 3 of 14
     Case 3:20-cv-30041-MGM Document 1 Filed 03/09/20 Page 4 of 14



23. The next day, January 22, 2019, Mr. Perez was arraigned in Springfield, District Court on

   one count of Unarmed Burglary, two counts of Assault with a Dangerous Weapon

   (firearm), and four counts of Threat to Commit a Crime.

24. At his arraignment, Mr. Perez was held without the right to bail pending a dangerousness

   hearing.

25. On February 7, 2019, the court conducted a dangerousness hearing and ordered Mr. Perez

   to be held without the right to bail for ninety days.

26. Pursuant to the order referred to in the preceding paragraph, Mr. Perez was held without

   bail.

27. On June 17, 2019, prosecutors filed a Nolle Prosequi of all charges against Mr. Perez.

28. As a direct and proximate result of being shot, Mr. Perez has sustained severe pain of

   body and anguish of mind and has been rendered permanently scarred and disfigured.

29. As a direct and proximate result of being shot, Mr. Perez has sustained a loss of function

   and has been rendered disabled and/or impaired.

30. As a direct and proximate result of being shot, Mr. Perez has suffered and continues to

   suffer from posttraumatic stress disorder, insomnia, and cold sweats.

                           COUNT I – Violation of 42 U.S.C. s.1983
                                 Use of Excessive Force
                                (Wadjula and Basovskiy)

31. Mr. Perez repeats and re-alleges the allegations contained in paragraphs 1-30 of the

   Complaint and, by reference, incorporates the same herein.

32. At all times relevant to the Complaint, the Defendants Wadjula and Basovsky were acting

   under the color of state law in their capacity as Springfield Police Officers.




                                          Page 4 of 14
     Case 3:20-cv-30041-MGM Document 1 Filed 03/09/20 Page 5 of 14



33. At all times relevant to the Complaint, Mr. Perez had a clearly established constitutional

   right under the Fourth and Fourteenth Amendments to be secure in his person from the

   use of excessive force.

34. Any reasonable police officer knows or should know that, given the circumstances

   described herein, the amount of force used by the Defendants Wadjula and Basovskiy

   was excessive.

35. The force used by the Defendants Wadjula and Basovskiy was likely to lead to

   unnecessary injury and did in fact lead to unnecessary injuries including but not limited

   to two gunshot wounds to Mr. Perez’s left buttock and lower back.

36. As a direct and proximate result of the Defendants Wadjula and Basovskiy’s use of

   excessive force, Mr. Perez has suffered and will continue to suffer severe pain of body

   and anguish of mind; has suffered and will continue to suffer lost earnings and/or earning

   capacity; has incurred and will continue to incur medical bills for reasonable and

   necessary medical treatment; has suffered and will continue to suffer a disruption in his

   daily activities and a diminished quality of life; and has suffered and will continue to

   suffer scarring, disfigurement, loss of function, disability and/or impairment and other

   types of damages not otherwise specified herein.

                             COUNT II – Violation of 42 U.S.C. §1983
                                     (City of Springfield)

37. Mr. Perez repeats and re-alleges the allegations contained in paragraphs 1 – 36 of the

   Complaint, and by reference, incorporates the same herein.

38. At all times relevant to the Complaint the Defendant, City of Springfield, owed a duty to

   Mr. Perez to implement: reasonable standards, policies and/or procedures for hiring

   police officers who are qualified to serve; reasonable standards, policies and/or

                                          Page 5 of 14
     Case 3:20-cv-30041-MGM Document 1 Filed 03/09/20 Page 6 of 14



   procedures regarding the training and supervision of the City’s police officers; reasonable

   standards, policies and/or procedures regarding the use of force and regarding the degree

   of force which would be considered reasonable.

39. The Defendant, the City of Springfield, breached its duty to Mr. Perez and violated the

   provisions of 42 U.S.C. §1983 by failing to establish and implement: reasonable

   standards, policies and/or procedures for hiring police officers who are qualified to serve;

   reasonable standards, policies and/or procedures regarding the training and supervision of

   the City’s police officers; reasonable standards, policies and/or procedures regarding the

   use of force and regarding the degree of force which is considered reasonable.

40. The Defendants Wadjula and Basovskiy’s use of excessive force against Mr. Perez, in

   violation of Mr. Perez’s Constitutional rights, resulted directly and proximately from the

   Defendant City of Springfield’s breaches of duty as described herein.

41. As a direct and proximate result of the Defendant City of Springfield’s wrongful conduct,

   Mr. Perez has suffered and will continue to suffer severe pain of body and anguish of

   mind, has suffered and will continue to suffer lost earnings and earning capacity, has

   incurred and will continue to incur medical bills for reasonable and necessary medical

   treatment, suffered a disruption in his daily activities and a diminished quality of life, and

   has suffered and will continue to suffer scarring, disfigurement, loss of function,

   disability and/or impairment and other types of damages not otherwise specified herein.

                   COUNT III – Violation of M.G.L. c. 12, §§11H and 11I
                               (Wadjula and Basovskiy)

42. Mr. Perez repeats and re-alleges the allegations contained in paragraphs 1 – 41 of the

   Complaint and, by reference, incorporates the same herein.




                                          Page 6 of 14
     Case 3:20-cv-30041-MGM Document 1 Filed 03/09/20 Page 7 of 14



43. At all times relevant to the Complaint, Mr. Perez had a clearly established constitutional

   right to be free from unreasonable use of force.

44. Any reasonable police officer knew or should have known of this right at the time of the

   complained of conduct as it was clearly established at that time.

45. At all times relevant to the Complaint the Defendants Wadjula and Basovskiy were

   acting under color of state law in their capacity as police officers and their acts were

   conducted within their official duties and employment.

46. At all times relevant to the Complaint the Defendants Wadjula and Basovskiy were

   acting pursuant to municipal custom, policy, decision, ordinance, habit, usage or practice.

47. The Defendants Wadjula and Basovskiy interfered with Mr. Perez’ exercise and

   enjoyment of his rights secured by the Constitution or laws of the United States and the

   Commonwealth of Massachusetts by the Defendants’ use of threats, intimidation and/or

   coercion.

48. As a direct and proximate result of the Defendants Wadjula and Basovskiy’s wrongful

   conduct, Mr. Perez has suffered and will continue to suffer severe pain of body and

   anguish of mind, has suffered and will continue to suffer lost earnings and earning

   capacity, has incurred and will continue to incur medical bills for reasonable and

   necessary medical treatment, suffered a disruption in his daily activities and a diminished

   quality of life, and has suffered and will continue to suffer scarring, disfigurement, loss of

   function, disability and/or impairment and other types of damages not otherwise specified

   herein.




                                          Page 7 of 14
     Case 3:20-cv-30041-MGM Document 1 Filed 03/09/20 Page 8 of 14



                     COUNT IV- Violation of M.G.L. c. 12 §§11H and 11I
                                  (City of Springfield)

49. Mr. Perez repeats and re-alleges the allegations contained in paragraphs 1 – 48 of the

   Complaint and, by reference, incorporates the same herein.

50. At all times relevant to the Complaint, Mr. Perez had a clearly established constitutional

   right pursuant to the Fourth and Fourteenth Amendments and the Massachusetts State

   Constitution to be free from the use of unreasonable and excessive force.

51. Any reasonable police officer knew or should have known of this right at the time of the

   complained of conduct as it was clearly established at that time.

52. At all times relevant, the Defendant, City of Springfield, was acting under color of state

   law.

53. At all times relevant to the Complaint, the Defendant, City of Springfield, established,

   implemented and followed municipal customs, policies, procedure, practices, decisions,

   ordinances, habits and usage concerning the hiring, training and supervision of the City’s

   police officers; concerning the degree to which force may be used.

54. The Defendant, City of Springfield, owed a duty to Mr. Perez to implement: reasonable

   standards, policies and/or procedures for hiring police officers who are qualified to serve;

   reasonable standards, policies and/or procedures regarding the training and supervision of

   the City’s police officers; reasonable standards, policies and/or procedures regarding the

   use of force and regarding the degree of force which would be considered reasonable.

55. The Defendant, City of Springfield, breached its duties to Mr. Perez, inter alia, by: failing

   to establish and/or implement reasonable standards, policies and/or procedures for hiring

   police officers who are qualified to serve; reasonable standards, policies and/or

   procedures regarding the training and supervision of the City’s police officers; reasonable

                                           Page 8 of 14
     Case 3:20-cv-30041-MGM Document 1 Filed 03/09/20 Page 9 of 14



   standards, policies and/or procedures regarding the use of force and regarding the degree

   of force which would be considered reasonable.

56. As a direct and proximate result of the Defendants, City of Springfield’s wrongful

   conduct, Mr. Perez has suffered and will continue to suffer severe pain of body and

   anguish of mind, has suffered and will continue to suffer lost earnings and earning

   capacity, has incurred and will continue to incur medical bills for reasonable and

   necessary medical treatment, suffered a disruption in his daily activities and a diminished

   quality of life, and has suffered and will continue to suffer scarring, disfigurement, loss of

   function, disability and/or impairment and other types of damages not otherwise specified

   herein.

                                COUNT V – Assault and Battery
                                  (Wadjula and Basovskiy)

57. Mr. Perez repeats and re-alleges the allegations contained in paragraphs 1 – 56 of the

   Complaint and, by reference, incorporates the same herein.

58. The Defendants Wadjula and Basovskiy intentionally touched Mr. Perez’s person without

   legal justification or excuse.

59. To the extent the Defendants Wadjula and Basovskiy were justified in touching Mr.

   Perez’s person, the degree of force they used was excessive, unjustified, and

   unreasonable.

60. Mr. Perez did not consent to the Defendants Wadjula and Basovskiy touching his person.

61. As a direct and proximate result of the Defendants Wadjula and Basovskiy’s wrongful

   conduct, Mr. Perez: has suffered and will continue to suffer severe pain of body and

   anguish of mind; has suffered and will continue to suffer lost earnings and/or earning

   capacity; has incurred and will continue to incur medical bills for reasonable and

                                          Page 9 of 14
    Case 3:20-cv-30041-MGM Document 1 Filed 03/09/20 Page 10 of 14



   necessary medical treatment; has suffered and will continue to suffer a disruption in his

   daily activities and a diminished quality of life; and has suffered and will continue to

   suffer scarring, disfigurement, loss of function, disability and/or impairment and other

   types of damages not otherwise specified herein.

                          COUNT VI- Massachusetts Tort Claims Act
                                 M.G.L. c. 258 §§ 2 & 4
                                   (City of Springfield)

62. Mr. Perez repeats and re-alleges the allegations contained in paragraphs 1 – 61 of the

   Complaint and, by reference, incorporates the same herein.

63. At all times relevant hereto, the Defendants Wadjula and Basovskiy were acting in the

   course and scope of their employment as police officers for the Defendant City of

   Springfield.

64. At all times relevant hereto, the Defendants Wadjula and Basovskiy owed a duty to Mr.

   Perez to insure he was not harmed or injured while being taken into custody and while he

   was actually in custody.

65. The Defendants Wadjula and Basovskiy breached their duty of care to Mr. Perez by using

   excessive force which resulted in substantial injury to Mr. Perez.

66. As a direct and proximate result of the Defendants Wadjula and Basovskiy’s breaches of

   their duty of care, Mr. Perez suffered substantial physical and emotional injuries

   including two gunshot wounds to his left buttock and lower back, and other damages and

   losses as described herein entitling him to compensatory damages economic damages,

   medical expenses, lost wages, lost future income, special damages in amounts to be

   determined at trial.




                                         Page 10 of 14
    Case 3:20-cv-30041-MGM Document 1 Filed 03/09/20 Page 11 of 14



67. On May 22, 2019, Mr. Perez’s prior counsel served the Defendant, the City, with a

   presentment letter pursuant to the Massachusetts Tort Claims Act [Massachusetts General

   Laws Chapter 258, Section 4], by and through the Mayor Domenic Sarno and City

   Solicitor Attorney Edward Pikula.

68. To date, the Defendant, City of Springfield, has not responded to the presentment letter or

   made an offer to resolve this case.

                   COUNT VII- Negligent Infliction of Emotional Distress
                     (Wadjula, Basovskiy, and the City of Springfield)

69. Mr. Perez repeats and re-alleges the allegations contained in paragraphs 1 – 68 of the

   Complaint and, by reference, incorporates the same herein.

70. At all times relevant hereto, the Defendants owed a duty to Mr. Perez to insure he was

   not unduly harmed or injured while being taken into custody and while he was actually in

   custody.

71. At all times relevant hereto Defendants Wadjula and Basovskiy were acting in the course

   and scope of their employment as police officers for the Defendant, City of Springfield.

72. The Defendants Wadjula and Basovskiy breached their duty of care to Mr. Perez by using

   unnecessary and excessive force which resulted in substantial injury to Mr. Perez.

73. As a direct and proximate result of the Defendants unnecessary and excessive use of

   force, Mr. Perez has suffered and continues to suffer severe emotional distress, and has

   suffered symptoms associated with that distress, including but not limited to insomnia

   and post - traumatic stress disorder.




                                           Page 11 of 14
    Case 3:20-cv-30041-MGM Document 1 Filed 03/09/20 Page 12 of 14



                  COUNT VIII- Intentional Infliction of Emotional Distress
                                 (Wadjula, Basovskiy)

74. Mr. Perez repeats and re-alleges the allegations contained in paragraphs 1 – 73 of the

   Complaint and, by reference, incorporates the same herein.

75. At all times relevant hereto, the Defendants Wadjula and Basovskiy intended to cause

   Mr. Perez severe emotional distress and/or knew or should have known their conduct

   towards Mr. Perez would cause him severe emotional distress.

76. The aforesaid conduct by Defendants Wadjula and Basovskiy was extreme, outrageous

   and beyond the bounds of decency and likely to result in severe emotional distress to Mr.

   Perez which Mr. Perez did in fact suffer.

77. As a direct and proximate result of the aforesaid actions and omissions of the Defendants,

   Mr. Perez suffered great pain of mind and body and was otherwise damaged.

                            COUNT IV – Malicious Prosecution
                     (Wadjula, Basovskiy, and the City of Springfield)
78. Mr. Perez repeats and realleges the allegations contained in paragraphs 1- 72 of the

   Complaint as if fully set forth herein.

79. All Defendants commenced a criminal prosecution against Mr. Perez in the Springfield

   District Court on charges of: Unarmed Burglary; two counts of Assault with a Dangerous

   Weapon; and four counts of Threat to Commit Murder.

80. Mr. Perez did not, at any time relevant to the facts in this case, ever possess, brandish, or

   wield any dangerous weapon, and more specifically did not possess, brandish, or wield a

   firearm.

81. All Defendants commenced and continued the criminal prosecution against Mr. Perez

   knowing and/or having reason to know that they lacked probable cause


                                             Page 12 of 14
        Case 3:20-cv-30041-MGM Document 1 Filed 03/09/20 Page 13 of 14



   82. All Defendants commenced and continued this criminal prosecution with malicious intent

       toward Mr. Perez.

   83. The criminal prosecution against Mr. Perez was resolved in his favor by the entry of a

       Nolle Prosequi on all charges.

   84. As a direct and proximate result of the Defendants’ malicious prosecution, Mr. Perez was

       incarcerated for more than 90 days and suffered other damages, including but not limited

       to: severe pain of body and anguish of mind; lost earnings and/or earning capacity;

       medical bills for reasonable and necessary medical treatment; a disruption in daily

       activities; a diminished quality of life; and scarring, disfigurement, loss of function,

       disability and/or impairment and other types of damages not otherwise specified herein

       WHEREFORE, Mr. Perez requests this Court enter judgment against the Defendants

jointly and severally on all counts of this Complaint and:

   a. Award compensatory damages;

   b. Award punitive damages;

   c. Award interest and costs of this action to the Plaintiff;

   d. Award attorneys’ fees to the Plaintiff; and

   e. Award such other relief this Court deems just and proper.

                                     DEMAND FOR JURY TRIAL

       Mr. Perez hereby demands a trial by jury on all issues so triable.




                                              Page 13 of 14
Case 3:20-cv-30041-MGM Document 1 Filed 03/09/20 Page 14 of 14



Dated: March 9, 2020                       Respectfully submitted,
                                           The Plaintiff, Roberto Perez,
                                           By and through his attorneys,


                                           /S/ Matthew J. King, Esquire
                                           Matthew J. King, Esquire
                                           BBO#: 544448
                                           E-mail: mjk@raipher.com
                                           Raipher, P.C.
                                           265 State Street
                                           Springfield, MA 01103
                                           Tel. No.: (413) 746-4400
                                           Fax. No.: (413) 746-5353




                           Page 14 of 14
